PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Frenne et al.
Application No. 16/773,745
Filed: 14 Apr 2020
For: CHANNEL STATE INFORMATION MEASUREMENTS FOR LICENSE ASSISTED ACCESS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.53(e) filed January 25, 2021, requesting the Office accord the application a filing date of January 27, 2020. 

On January 27, 2020, applicant deposited the above-identified application in the USPTO. On April 3, 2020, the Office mailed a Notice of Incomplete Nonprovisional Application stating the application had not been accorded a filing date because the application was deposited without a specification (including at least one claim) and that the filing date would be the date of receipt of all items required, unless otherwise indicated. The Notice of Incomplete gave applicant two months from the April 3, 2020 mailing date of the Notice to provide the noted items. 

On April 14, 2020, applicant filed the original petition under 37 CFR 1.53(e) and paid the petition fee of $400. On November 24, 2020, the Office issued a decision dismissing the petition of April 14, 2020. On January 25, 2021, applicant filed the present renewed petition under 37 CFR 1.53(e). Applicant wishes to rely on 37 CFR 1.57(b) to obtain a filing date of January 27, 2020, by adding the inadvertently omitted specification (completely contained in the prior-filed application) to the application by way of amendment. 

A review of the record shows that the application contains a benefit claim under 37 CFR 1.78 to prior-filed Application No. 14/737,957 in an ADS present on filing. Applicant filed an amendment on January 25, 2021, to include the inadvertently omitted portion of the specification. With the amendment, applicant provided an exact copy of the omitted portion of the specification from the Application No. 14/737,957.

In view of the above, the petition complies with the requirements of 37 CFR 1.57(b) to be add the omitted material to be entitled to a filing date of January 27, 2020.
 
The petition under 37 CFR 1.53(e) is GRANTED. 

This application is being returned to the Office of Patent Application Processing to accord a filing date of January 27, 2020, and mail a corrected filing receipt.

Questions regarding this decision may be directed to the undersigned at 571-272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET